Name: Commission Regulation (EEC) No 1560/78 of 5 July 1978 on notification of the prices of certain varieties of peaches
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/20 Official Journal of the European Communities 6. 7 . 78 COMMISSION REGULATION (EEC) No 1560/78 of 5 July 1978 on notification of the prices of certain varieties of peaches HAS ADOPTED THIS REGULATION : Article 1 1 . During June, the notifications referred to in the second subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 shall be made on the basis of the prices recorded for Class I peaches of the Cardinal and Springtime varieties, size 51 /61 mm ; these prices, reduced where appropriate by any packaging costs included, shall be multiplied by the coefficient 0-95 . 2. During July, the notifications referred to in the second subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 shall be made on the basis of the prices recorded for Class I peaches of the Dixired and Red Haven varieties, size 61 /67 mm ; these prices, reduced where appropriate by any packaging costs included, shall be multiplied by the coefficient 0*95 . 3 . During August, the notifications referred to in the second subparagraph of Article 17 ( 1 ) of Regula ­ tion (EEC) No 1035/72 shall be made on the basis of the prices recorded for Class I peaches of the J. H. Hale variety, size 61 /67 mm ; these prices, reduced where appropriate by any packaging costs included, shall be multiplied by the coefficient 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 11 54/78 (2 ), and in particular the second subparagraph of Article 17 ( 1 ) thereof, Whereas Article 17 ( 1 ) of Regulation (EEC) No 1035/72 provides that where, in the case of peaches during the whole of the marketing year and in the case of pears during the period 1 July to 31 August, the prices of products having the same characteristics as those by reference to which the basic price is fixed cannot be determined on a specific day on a given representative market, the Member States are to notify the prices recorded for other products to be defined ; Whereas, for the purpose of defining such products, the representative nature of the varieties during the periods in question and the size of the fruit of the said varieties should be taken into consideration ; Whereas in the case of peaches the varieties selected are the following : Cardinal, Springtime, Dixired, Red Haven and J. H. Hale ; whereas in the case of pears the varieties by reference to which the basic prices are fixed are regularly available on the market ; whereas, consequently, it is not necessary at present to define a product other than that taken into consideration when fixing the basic price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1978 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 118, 20. 5 . 1972, p . 1 . (2) OJ No L 144, 31 . 5 . 1978, p . 5.